Morton J.
delivered the opinion of the Court. Several questions, more nice and curious than important, have been raised in this case.
1. It is competent for a jury to convict on the testimony of an accomplice alone. The principle which allows the evidence to go to the jury, necessarily involves’ in it a power in them to believe it. The defendant has a right to have the jury decide upon the evidence which may be offered against him ; and their duty will require of them to return a verdict of guilty or not guilty, according to the conviction which that evidence shall produce in their minds. 2 Hawk. P. C. c. 46, § 135 ; Hale’s P. C. 304, 305 ; Roscoe’s Crim. Ev. 119 ; 1 Phill. Ev. 32 ; 2 Stark. Ev. 18, 20.
2. But the source of this evidence is so corrupt, that it is always looked upon with suspicion and jealousy, and is deemed unsafe to rely upon without confirmation. Hence the court ever consider it their duty to advise a jury to acquit, where there is no evidence other than the uncorroborated testimony of an accomplice. 1 Phill. Ev. 34; 2 Stark. Ev. 24; Rex v. Durham,, Leach, 528 ; Rex v. Jones, 2 Campb. 132; 1 Wheeler’s Crim. Cas. 418 ; 2 Rodgers’s Recorder, 38 ; 5 Ibid. 94.
3. The mode of corroboration seems to be less certain. It is perfectly clear, that it need not extend to the whole testimony ; but it being shown, that the accomplice has testified truly in some particulárs, the jury may infer that he has, in others. But what amounts to corroboration ? We think the rule is, that the corroborative evidence must relate to some portion of the testimony which is material to the issue. To prove that an accomplice had told the truth in relation to irrelevant and immaterial matters which were known to everybody, would have no tendency to confirm his testimony involving the guilt of the party on trial. If this were the case, every witness, not incompetent for the want of understanding, could always furnish materials for the corroboration of his own testimony. If he could state where he was born, where he had resided, in whose custody he had been, or in what jail or what room in the jail he had been confined, he might easily get confirmation of all these particulars. But these circumstances having no necessa*400ry connexion with the guilt of the defendant, the proof of the correctness of the statement in relation to them, would not conduce to prove that a statement of the guilt of the defendant was true. Roscoe’s Crim. Ev. 120 ; Rex v. Addis, 6 Car. & Payne, 388.
4. But these principles, though plain, are not always easy of application. Questions of competency are so numerous and various, are distinguishable from each other by such nice shades of difference, and many of them come so near the line, that it oftentimes is extremely difficult to determine whether they fall on the one side or the other.
The inquiry of the accomplice by the defendant’s counsel, whether he had been offered a reward or promised an indemnity, were relevant questions and the answers to them became material evidence. We are therefore inclined to think, that the testimony in confirmation of these answers was admissible. But this can scarcely be brought within the line ; and we are of opinion, that the testimony of the sheriff and jailer, as to the location of the rooms in the jail and the situation of the prisoners, &c. falls on the other side of the line. We cannot perceive how the circumstance, that the witness told the truth about these public and common objects, concerning which he knew that proof was at hand, has any tendency to confirm the material parts of his testimony, involving the guilt of the defendant.
We think the Court of Common Pleas erred in the admission of this evidence. And though there is very little reason to suppose that it had any influence upon the minds of the jury, yet as it cannot be known that it had none, and as this is a criminal case, we feel bound to order a new trial; which will be had in the Court of Common Pleas.